Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 13, 2004, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his contentions that he was deprived of a fair trial by the trial court’s preliminary jury instructions or by the People’s comments during summation because he failed to make specific and timely objections (see CPL 470.05 [2]). In any event, these contentions are without merit.
Although preliminary instructions to the jury must not create the possibility of premature deliberations (see People v Harper, 32 AD3d 16 [2006], lv granted 7 NY3d 813 [2006]), a trial court is “not required to give verbatim the pattern jury instructions” (People v Calderon, 182 AD2d 770, 770 [1992]). Here, the trial court did not prematurely instruct the jury on the elements of the crimes or the charges against the defendant (see People v Townsend, 67 NY2d 815, 817 [1986]; People v Harper, supra). The trial court’s preliminary instructions met the requirements of CPL 270.40 and were sufficient for the jury, having heard the *812court’s charge, to understand the correct rules to be applied in arriving at a decision (cf. People v Lauderdale, 295 AD2d 539 [2002]).
The prosecutor’s comments during summation were a fair response to the defendant’s attack on the credibility of the police witnesses and his suggestion that the police fabricated the case against the defendant (see People v Farrell, 228 AD2d 693, 694 [1996]; People v Campbell, 228 AD2d 689, 690 [1996]). The comments did not “demonstrate a persistent, egregious course of conduct that was deliberate and reprehensible” (People v Rudolph, 161 AD2d 115, 116 [1990]; see People v Svanberg, 293 AD2d 555 [2002]). Nor did the comments deprive the defendant of a fair trial (see People v Ortiz, 125 AD2d 502 [1986]).
The defendant’s remaining contentions are without merit. Crane, J.E, Ritter, Rivera and Lunn, JJ., concur.